- Prepared by EDGARX.com Media release Rio Tinto prices cash tender offers 11 October 2016 Rio Tinto has today priced the cash tender offers under its plan announced on 26 September 2016 to reduce gross debt by up to $3 billion. Rio Tinto Finance (USA) plc and Rio Tinto Finance (USA) Limited (each a  Company  and together, the  Companies ) have made cash tender offers (the  Offer ) to purchase up to approximately $1.5 billion of the outstanding securities listed in the table below (the  Securities ). The Offer is part of Rio Tintos ongoing capital management plan. The consideration ( Total Consideration ) payable in connection with the Offer by Rio Tinto Finance (USA) plc has been set at $1,076.38 for its 3.500 per cent Notes due 2022 and $1,046.37 for its 2.875 per cent Notes due 2022. The Total Consideration payable by Rio Tinto Finance (USA) Limited has been set at $1,182.45 for its 9.000 per cent Notes due 2019, $1,065.10 for its 3.500 per cent Notes due 2020, $1,095.48 for its 4.125 per cent Notes due 2021 and $1,082.05 for its 3.750 per cent Notes due 2021, in each case per $1,000 principal amount of Securities. Accept- ance Principal Fixed Reference US Total Title of Issuer and priority Amount Spread Treasury Reference Considera- Security Offeror CUSIP/ISIN level to be Purchased (bps) Security Yield tion (1) (2) (3) 3.500% Notes Rio Tinto Finance 76720AAC0/ 1 $528,196,000 65 1.125% U.S. 1.297% $1,076.38 due 2022 (USA) plc US76720AAC09 Treasury Notes due August 31, 2.875% Notes Rio Tinto Finance 76720AAF3/ 1 $471,807,000 70 1.125% U.S. 1.297% $1,046.37 due 2022 (USA) plc US76720AAF30 Treasury Notes due August 31, 9.000% Notes Rio Tinto Finance 767201AH9/ 2 $245,694,000 65 0.875% U.S. 1.019% $1,182.45 due 2019 (USA) Limited US767201AH93 Treasury Notes due September 15, 3.500% Notes Rio Tinto Finance 767201AK2/ 2 $47,513,000 53 1.125% U.S. 1.297% $1,065.10 due 2020 (USA) Limited US767201AK23 Treasury Notes due August 31, 4.125% Notes Rio Tinto Finance 767201AN6/ 2 $82,143,000 65 1.125% U.S. 1.297% $1,095.48 due 2021 (USA) Limited US767201AN61 Treasury Notes due August 31, 3.750% Notes Rio Tinto Finance 767201AQ9/ 2 $122,182,000 70 1.125% U.S. 1.297% $1,082.05 due 2021 (USA) Limited US767201AQ92 Treasury Notes due August 31, Page 1 of 5 Notes: (1) The Reference Yield and the Total Tender Consideration for each series of the Securities was determined on 11 October 2016 at 11am, New York City time, as described in the Offer to Purchase. (2) Per $1,000 principal amount of Securities validly tendered and accepted for purchase. (3) The Total Consideration includes the Early Tender Premium of $30 per $1,000. (4) The Companies have revised the Priority 1 Maximum Tender Amount from US$1,000,000,000 announced on 26 September 2016 to US$1,000,003,000. The Offer in respect of the Priority 1 Securities as per the table above is subject to an aggregate Priority 1 Maximum Tender Amount of US$1,000,003,000. No Securities tendered after the Early Tender Deadline have been or will be accepted for purchase. The Offer will expire on 24 October 2016 at 11:59pm, New York City time. The Early Settlement Right has been exercised and therefore the settlement date for the Offer will be 12 October 2016. As announced on 26 September, Rio Tinto has also issued a redemption notice for approximately $1.5 billion of its 2017 and 2018 US dollar-denominated notes. The redemption date is 26 October 2016. The redemption along with the Offer will bring the total amount of notes repurchased in October 2016 to $3 billion. Capitalised terms in this announcement have the same meaning as assigned to them in the Offer to Purchase dated 26 September 2016. The Lead Dealer Managers for the Offer are BNP Paribas Securities Corp., Credit Agricole Securities (USA) Inc. and Credit Suisse Securities (USA) LLC. The Co-Dealer Managers are Bank of China Limited London Branch and UniCredit Bank AG. Questions regarding the Offer may be directed to: BNP Paribas Securities Corp. Toll Free: +1 888-210-4358 Collect: +1 212-841-3059 London: +44 (0) 20 7595 8668 Credit Agricole Securities (USA) Inc. Toll Free: +1 866-807-6030 Collect: +1 212-261-7802 London: +44 (0) Credit Suisse Securities (USA) LLC Toll Free: +1 800-820-1653 Collect: +1 212-538-2147 London: +44 (0) 20 7883 8763 Copies of the Offer to Purchase may be obtained from the Depositary and Information Agent, Global Bondholder Services Corporation at +1 (866) 807 2200 (toll-free) or +1 (212) 430 3774 (collect) or in writing at 65 Broadway, Suite 404, New York, New York 10006. Page 2 of 5 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 3 of 5 NOTICE AND DISCLAIMER This press release is neither an offer to purchase, nor a solicitation of an offer to sell the Securities or any other securities. The Companies are making the offers only by, and pursuant to, the terms of the Offer to Purchase. The offers are not being made in any jurisdiction in which the making of or acceptance thereof would not be in compliance with the securities laws, blue sky laws or other laws of such jurisdiction. None of the Companies, the Guarantors, the Dealer Managers, the Depositary or the Information Agent is making any recommendation as to whether Holders should tender or refrain from tendering their Securities in response to the Offers or how much they should tender. Each Holder must make his, her or its own decision as to whether to tender or refrain from tendering Securities and, if a Holder determines to tender, as to how many Securities of each Series to tender. OFFER AND DISTRIBUTION RESTRICTIONS This announcement and the Offer to Purchase do not constitute an offer or an invitation to participate in the Offers in any jurisdiction in which, or to any person to or from whom, it is unlawful to make such offer or invitation or for there to be such participation under applicable laws. The distribution of this announcement and the Offer to Purchase in certain jurisdictions may be restricted by law. Persons into whose possession this announcement or the Offer to Purchase comes are required by each of the Companies, the Guarantors, the Dealer Managers the Depositary and the Information Agent to inform themselves about and to observe any such restrictions. United Kingdom The communication of this announcement, the Offer to Purchase and any other documents or materials relating to the Offers is not being made, and such documents and/or materials have not been approved, by an authorised person for the purposes of Section 21 of the Financial Services and Markets Act 2000. Accordingly, such documents and/or materials are not being distributed to, and must not be passed on to, the general public in the United Kingdom, and are only for circulation to persons to whom they can lawfully be circulated outside the United Kingdom or to persons within the United Kingdom falling within the definition of investment professionals (as defined in Article 19(5) of the Order), or within Article 43(2) of the Order, or within Article 49(2)(a) to (d) of the Order, or to other persons to whom it may lawfully be communicated in accordance with the Order (such persons together being the Relevant Persons). This announcement, the Offer to Purchase and any other documents or materials relating to the Offers are only available to Relevant Persons and the transactions contemplated herein will be available only to, and engaged in only with, Relevant Persons, and this Offer to Purchase must not be relied or acted upon by persons other than Relevant Persons. Belgium None of this announcement, the Offer to Purchase nor any other documents or materials relating to the Offers in respect of each Series of Securities have been submitted to or will be submitted for approval or recognition to the Financial Services and Markets Authority (Authorite des services et marches financiers/Autoriteit financiele diensten en markten) and, accordingly, the Offers may not be made in Belgium by way of a public offering, as defined in Articles 3 and 6 of the Belgian Law of 1 April 2007 on public takeover bids (the Belgian Takeover Law) as amended or replaced from time to time. Accordingly, the Offers may not be advertised and the Offers will not be extended, and none of this announcement, the Offer to Purchase nor any other documents or materials relating to the Offers (including any memorandum, information circular, brochure or any similar documents) has been or shall be distributed or made available, directly or indirectly, to any person in Belgium other than (i) to qualified investors in the sense of Article 10 of the Belgian Law of 16 June 2006 on the public offer of placement instruments and the admission to trading of placement instruments on regulated markets, acting on their own account or (ii) in any circumstances set out in Article 6, § 4 of the Belgian Takeover Law. This announcement and the Offer to Purchase have been issued only for the personal use of the above qualified investors and exclusively for the purpose of the Offers. Accordingly, the information contained in this announcement and the Offer to Purchase may not be used for any other purposes or disclosed to any other person in Belgium. Page 4 of 5 France The Offers are not being made, directly or indirectly, to the public in France. None of this announcement, the Offer to Purchase nor any other documents or offering materials relating to the Offers in respect of each Series of Securities have been or shall be distributed to the public in France and only (i) providers of investment services relating to portfolio management for the account of third parties ( personnes fournissant le service dinvestissement de gestion de portfeuille pour compte de tiers ) and/or (ii) qualified investors ( investisseurs qualifiés ), all as defined in, and in accordance with, Articles L.411-1, L.411-2 and D.411-1 to D.411-3 of the French Code monétaire et financier, are eligible to participate in the Offers. Neither this announcement nor the Offer to Purchase has been submitted to the clearance procedures (visa) of the Autorité des marchés financiers. Italy None of this announcement, the Offer to Purchase nor any other documents or materials relating to the Offers have been or will be submitted to the clearance procedure of the Commissione Nazionale per le Società e la Borsa ( CONSOB ) pursuant to Italian laws and regulations. The Offers are being carried out in the Republic of Italy as exempted offers pursuant to article 101-bis, paragraph 3-bis of the Legislative Decree No. 58 of 24 February 1998, as amended (the  Financial Services Act ) and article 35-bis, paragraph 4 of CONSOB Regulation No. 11971 of 14 May 1999, as amended (the  Issuers Regulation ). The Offers are also being carried out in compliance with article 35-bis, paragraph 7 of the Issuers' Regulation. A holder of Securities located in the Republic of Italy can tender Securities through authorized persons (such as investment firms, banks or financial intermediaries permitted to conduct such activities in the Republic of Italy in accordance with the Financial Services Act, CONSOB Regulation No. 16190 of 29 October 2007, as amended from time to time, and Legislative Decree No. 385 of September 1, 1993, as amended) and in compliance with applicable laws and regulations or with requirements imposed by CONSOB or any other Italian authority. Each intermediary must comply with the applicable laws and regulations concerning information duties vis-à-vis its clients in connection with the Securities or the Offers. General Neither this announcement nor the Offer to Purchase constitutes an offer to buy or a solicitation of an offer to sell Securities, and tenders of Securities in the Offers will not be accepted from Holders, in any jurisdiction in which such offer or solicitation is unlawful. In those jurisdictions where the securities, blue sky or other laws require an Offer to be made by a licensed broker or dealer and a Dealer Manager or its affiliate is such a licensed broker or dealer in such jurisdictions, the Offer shall be deemed to be made on behalf of the relevant Company by such Dealer Manager or such affiliate, as the case may be, and no Offer is made in any such jurisdiction where the relevant Dealer Manager or its affiliate is not so licensed. Page 5 of 5
